    Case 1:16-cv-06601-DLC-SN Document 282 Filed 07/13/20 Page 1 of 3




-------------------------------------- X
                                       :
NORMA KNOPF and MICHAEL KNOPF,         :
                                       :              16cv6601 (DLC)
                         Plaintiffs,   :
               -v-                     :              17cv5833 (DLC)
                                       :
MICHAEL PHILLIPS, PURSUIT HOLDINGS,    :                  ORDER
LLC, and MICHAEL H. SANFORD,           :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

-------------------------------------- X
                                       :
NORMA KNOPF and MICHAEL KNOPF,         :
                                       :
                         Plaintiffs,   :
               -v-                     :
                                       :
FRANK M. ESPOSITO, DORSEY & WHITNEY    :
LLP, NATHANIEL AKERMAN, EDWARD         :
FELDMAN, and MICHAEL SANFORD,          :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On February 25, 2020, the Second Circuit Court of Appeals

reversed most of this Court’s Orders in the above-captioned

actions.   The mandates returning jurisdiction to this Court

issued on April 8 and 17.     On May 29, this Court denied

plaintiffs’ motions for recusal and reassignment in both cases.

     On June 16, 2020, the plaintiffs filed a second amended

complaint (“SAC”) in the Esposito Action.       A discovery schedule

must be set in the Esposito Action.      The surviving claims in the
    Case 1:16-cv-06601-DLC-SN Document 282 Filed 07/13/20 Page 2 of 3



Phillips Action appear ready for trial.       Accordingly, it is

hereby

     ORDERED that, by July 24, 2020 the parties to the Esposito

Action shall submit letters on ECF proposing a schedule for

further proceedings in that action.      The parties shall identify

any depositions they wish to take and any experts who will issue

expert reports on their behalf.      In their letter, the plaintiffs

should identify which causes of action they intend to pursue and

against whom.

     IT IS FURTHER ORDERED that, by July 24, 2020 the plaintiffs

in the Phillips Action shall identify the causes of action on

which they intend to proceed to trial and against whom.          By that

same date, the parties in the Phillips Action shall submit

letters on ECF indicating whether they consent to a stay of the

trial until such time as the Esposito Action is ready for trial,

understanding that a decision as to whether to consolidate the

cases for trial may not be made until the Esposito Action is

ready for trial.

     IT IS FURTHER ORDERED that a party’s submission to the

Court in either the Esposito or Phillips Actions may not exceed

two pages.

     IT IS FURTHER ORDERED that, should a conference be

necessary, it shall be held on July 31, 2020 at 10:00 am.          The


                                   2
    Case 1:16-cv-06601-DLC-SN Document 282 Filed 07/13/20 Page 3 of 3



July 31 conference, if necessary, will proceed as a telephone

conference.   If a conference is held, the parties shall use the

following dial-in credentials, which are also accessible to the

press and public:

          Dial-in:               888-363-4749
          Access code:           4324948

     IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.

     SO ORDERED:

Dated:    New York, New York
          July 13, 2020


                                  __________________________________
                                              DENISE COTE
                                     United States District Judge




                                   3
